 



Exhibit 10.8
SECURED TERM NOTE
          FOR VALUE RECEIVED, each of SILICON MOUNTAIN MEMORY, INCORPORATED, a
Colorado corporation (the “Parent”), and the other companies listed on Exhibit A
attached hereto (such other companies together with the Parent, each a “Company”
and collectively, the “Companies”), hereby jointly and severally, promises to
pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box
309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman
Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or
successors in interest, the sum of Two Million Five Hundred Thousand Dollars
($2,500,000), together with any accrued and unpaid interest hereon, on
September 25, 2009 (the “Maturity Date”) if not sooner indefeasibly paid in
full.
          Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in that certain Security and Purchase Agreement
dated as of the date hereof among the Companies and the Holder (as amended,
modified and/or supplemented from time to time, the “Security Agreement”).
          The following terms shall apply to this Secured Term Note (this
“Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
          1.1 Contract Rate. Subject to Sections 3.2 and 4.10, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus three percent (3%)
(the “Contract Rate”). The Contract Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be effective as
of the day of the change in the Prime Rate. The Contract Rate shall not at any
time be less than nine percent (9%). Interest shall be (i) calculated on the
basis of a 360 day year, and (ii) payable monthly, in arrears, commencing on
October 2, 2006, on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date, and on the Maturity Date,
whether by acceleration or otherwise.
          1.2 Contract Rate Payments. The Contract Rate shall be calculated on
the last business day of each calendar month hereafter (other than for increases
or decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.
          1.3 Principal Payments. Amortizing payments of the aggregate principal
amount outstanding under this Note at any time (the “Principal Amount”) shall be
made, jointly and severally, by the Companies beginning on October 1, 2007 and
on the first business day of each succeeding month thereafter through the date
immediately preceding the Maturity Date (each, an “Amortization Date”).
Commencing on the first Amortization Date, the Companies shall make, jointly and
severally, monthly payments to the Holder on each Amortization Date, each such
payment in the amount of Fifty Thousand Dollars ($50,000) together with any
accrued
Term Note

 



--------------------------------------------------------------------------------



 



and unpaid interest on such portion of the Principal Amount plus any and all
other unpaid amounts which are then owing under this Note, the Security
Agreement and/or any other Ancillary Agreement (collectively, the “Monthly
Amount”). Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the
Companies to the Holder under this Note, the Security Agreement and/or any other
Ancillary Agreement shall be due and payable on the Maturity Date.
ARTICLE II
REDEMPTION
          2.1 Optional Redemption in Cash. The Companies may prepay this Note
(“Optional Redemption”) by paying to the Holder a sum of money equal to one
hundred percent (100%) of the Principal Amount outstanding at such time together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note, the Security Agreement or any
other Ancillary Agreement (the “Redemption Amount”) outstanding on the
Redemption Payment Date (as defined below). The Companies shall deliver to the
Holder a written notice of redemption (the “Notice of Redemption”) specifying
the date for such Optional Redemption (the “Redemption Payment Date”), which
date shall be within seven (7) business days after the date of the Notice of
Redemption (the “Redemption Period”). On the Redemption Payment Date, the
Redemption Amount must be paid in good funds to the Holder. In the event the
Companies fail to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then such Redemption Notice will be null and void.
ARTICLE III
EVENTS OF DEFAULT
          3.1 Events of Default. The occurrence of an Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
          3.2 Default Interest. Following (i) the occurrence and during the
continuance of an Event of Default and (ii) written notice by the Holder to the
Companies, the Companies shall be jointly and severally obligated to pay
additional interest on the outstanding principal balance of this Note in an
amount equal to one percent (1%) per month, and all outstanding obligations
under this Note, the Security Agreement and each other Ancillary Agreement,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
          3.3 Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may demand (after
providing written notice to the Companies) repayment in full of all obligations
and liabilities owing by the Companies to the Holder under this Note, the
Security Agreement and/or any other Ancillary Agreement and/or may elect (after
providing written notice to the Companies), in addition to all rights and
remedies of the Holder under the Security Agreement and the Ancillary Agreements
and all obligations and liabilities of the Companies under the Security
Agreement and the Ancillary Agreements, to require the Companies, jointly and
severally, to make a Default Payment (“Default Payment”). The Default Payment
shall be one hundred ten percent (110%) of the outstanding principal
Term Note

2



--------------------------------------------------------------------------------



 



amount of the Note, plus accrued but unpaid interest, all other fees then
remaining unpaid, and all other amounts payable hereunder. The Default Payment
shall be applied first to any fees due and payable to the Holder pursuant to
this Note, the Security Agreement, and/or the other Ancillary Agreements, then
to accrued and unpaid interest due on this Note and then to the outstanding
principal balance of this Note. The Default Payment shall be due and payable
immediately on the date that the Holder has demanded payment of the Default
Payment pursuant to this Section 3.3.
ARTICLE IV
MISCELLANEOUS
          4.1 Issuance of New Note. Upon any partial redemption of this Note, a
new Note containing the same date and provisions of this Note shall, at the
request of the Holder, be issued by the Companies to the Holder for the
principal balance of this Note and interest which shall not have been paid as of
such date. Subject to the provisions of Article III of this Note, the Companies
shall not pay any costs, fees or any other consideration to the Holder for the
production and issuance of a new Note.
          4.2 Cumulative Remedies. The remedies under this Note shall be
cumulative.
          4.3 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
          4.4 Notices. Any notice herein required or permitted to be given shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Company at the address provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for the Holder, with a copy to Laurus Capital
Management, LLC, Attn: Portfolio Services, 825 Third Avenue, 17th Floor, New
York, New York 10022, facsimile number (212) 541-4410, or at such other address
as the respective Company or the Holder may designate by ten days advance
written notice to the other parties hereto.
          4.5 Amendment Provision. The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.
Term Note

3



--------------------------------------------------------------------------------



 



          4.6 Assignability. This Note shall be binding upon any Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder,
except as permitted by the Security Agreement, any such purported assignment
without such consent being null and void.
          4.7 Cost of Collection. In case of any Event of Default under this
Note, the Companies shall, jointly and severally, pay the Holder the Holder’s
reasonable costs of collection, including reasonable attorneys’ fees.
          4.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
               (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
               (b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF
THE OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
Term Note

4



--------------------------------------------------------------------------------



 



               (c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT OR ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
          4.9 Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.
          4.10 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Companies to the Holder and thus refunded
to the Companies.
          4.11 Security Interest; Guarantee. The Holder has been granted a
security interest (i) in certain assets of the Companies as more fully described
in the Security Agreement and (ii) in the equity interests of the Parent’s
Subsidiaries pursuant to the Stock Pledge Agreement dated as of the date hereof.
The obligations of the Companies under this Note are guaranteed by Rudolph
(TréA. Cates III., the chief executive officer of the Parent, pursuant to the
Guaranty dated as of the date hereof.
          4.12 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
          5.13 Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Company (or its
agent), within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
Term Note

5



--------------------------------------------------------------------------------



 



[Balance of page intentionally left blank; signature page follows]
Term Note

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Company has caused this Secured Term Note to
be signed in its name effective as of this 25 day of September 2006.

            SILICON MOUNTAIN MEMORY, INCORPORATED
      By:   /s/ Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III     
  President and Chief Executive Officer     

          WITNESS:
      /s/ Roger Haston          

            VCI SYSTEMS, INC.
      By:   /s/ Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III     
  President and Chief Executive Officer     

          WITNESS:
      /s/ Roger Haston          

Term Note

7



--------------------------------------------------------------------------------



 



EXHIBIT A
OTHER COMPANIES
VCI Systems, Inc., a Colorado corporation
Term Note

8